Citation Nr: 0710798	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-30 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to April 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In November 2005, the veteran was sent a letter notifying him 
that he was scheduled to appear for a Travel Board hearing in 
December 2005.  However, he failed to report for this hearing 
and provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn. See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2006).


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issues on appeal.

2.  The competent evidence of record does not indicate that 
the veteran has bilateral hearing loss that was caused or 
aggravated by his service, and this disorder was not 
diagnosed within a year of his active duty service.

3.  The competent evidence of record does not indicate that 
the veteran has tinnitus that was caused or aggravated by his 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in June 2004, prior to the 
initial decision on the claims in January 2005.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the June 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claims.  Specifically, the RO stated that 
the evidence must show that (1) the veteran had an injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in 
service which caused injury or disease; (2) the veteran has a 
current physical or mental disability; and (3) there is a 
relationship between the current disability and an injury, 
disease, or event in military service.  The letter stated 
that any of the following would help VA make its decision: 
dates of medical treatment during service, identification of 
the facilities where treatment was received, and the 
veteran's rank and organization at the time of treatment; 
statements from persons who knew the veteran in service and 
knew of any disability he had while on active duty; records 
and statements from service medical personnel; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service; pharmacy prescription records; and insurance 
examination reports. 

The letter states that VA would seek to provide relevant 
records from any federal agency, including medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), from the Social 
Security Administration, and service medical records from the 
relevant service department.  It was noted that VA had 
received no additional evidence to date.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA in order to establish 
his claims.  The veteran was notified that it was ultimately 
his responsibility to make sure VA receives all requested 
records that are not in the possession of a federal 
department or agency.  The letter stated that VA would make 
reasonable efforts to obtain any relevant records not held by 
any federal agency, including medical records from state or 
local governments, private doctors and hospitals, and current 
or former employers.  The veteran was also notified, however, 
that he must give VA enough information about his records so 
that they could be requested.  

With respect to the fourth element, the Board notes that on 
the bottom of page two the veteran was specifically told 
that, "[i]f you have any evidence in your possession that 
pertains to your claim, please send it to us."  See 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that the VCAA notice requirements apply 
to all five elements of a service connection claim, including 
(1) veterans' status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  With respect to the fourth element, the 
appellant was informed that the effective date for payment 
purposes would be determined based on when VA received the 
claim and when the evidence that establishes the basis for 
the disability rating was submitted.  He was notified that he 
could take up to a year from the date of the VCAA letter to 
submit any relevant information and evidence but that, if he 
took more than one year and his claim was granted, he may 
lose money because VA would not be able to pay him back to 
the date he filed his claim.  However, the Board notes that, 
since the claim is being denied, no effective date will be 
assigned, so there is no possibility of any prejudice to the 
appellant if the notification is lacking a sufficiently 
specific description of matters involving the assignment of 
an effective date.  The Board also finds that the absence of 
an express notice of the fifth service connection requirement 
is not prejudicial to the veteran, as service connection is 
being denied for both of his claims and a disability rating 
will not be assigned.  

Furthermore, it is clear from the October 2006 Informal 
Hearing Presentation that the veteran's representative is 
well aware of what is required to establish an effective date 
and a disability rating.  Remanding this case again for 
further VCAA development would result only in additional 
delay with no benefit to the veteran, and such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which result in unnecessary additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Accordingly, the Board finds that no prejudice 
to the veteran will result from an adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

The duty to assist the veteran has also been satisfied.  All 
pertinent VA medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  The veteran was also afforded a VA 
audiological examination in August 2004, and, in November 
2004, the RO sought a nexus opinion from the same audiologist 
who examined the veteran in August 2004.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with an SOC that 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385 then operates to establish when a 
hearing loss can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the veteran currently has bilateral sensorineural 
hearing loss of a level that is considered a disability under 
38 C.F.R. § 3.385.  This is clearly shown in the veteran's 
August 2004 VA examination report.  This VA examination 
report is the earliest medical evidence documenting the 
veteran's hearing loss disability, and the earliest medical 
evidence showing that the veteran had any hearing loss at 
all.  What is not shown by this examination report, or, 
unfortunately, by any other medical evidence in the claims 
file, is a link between the veteran's period of service, 
during which time no hearing loss was shown, and his current 
hearing loss.

The veteran asserts his hearing loss and tinnitus were caused 
by in-service acoustic trauma from working as a heavy 
equipment operator for fifteen years.  He reported wearing 
earplugs that did not block out all of the sound.  The 
veteran also stated that he was exposed to incoming and 
outgoing artillery fire during his two tours in Vietnam, and 
that he was exposed to noise from Chinook helicopters daily 
when he rode to different sites to repair heavy equipment.  
He reported routinely having temporary hearing loss from the 
helicopter noise.  He also reported constant bilateral 
tinnitus that began as periodic tinnitus during military 
service following exposure to the helicopters.  He stated his 
tinnitus became constant in 1988, after operating a chipper 
and chainsaws daily without the use of hearing protection.

While the veteran's statements are credible, the Board must 
point out that there is absolutely no medical evidence on 
file to show that the veteran developed chronic hearing loss 
or tinnitus as a result of in-service exposure to excessive 
noise.  The file contains no medical evidence showing 
complaints or medical findings regarding defective hearing or 
ear problems during his period of service, at separation, or 
for many years thereafter.  The only medical evidence of 
record, VA medical records from June 1989 through August 
1993, show no complaints of hearing loss or tinnitus and 
contain no findings of a disability.

The Board finds that available service records and post-
service medical records show no indication that the veteran 
was ever treated for complaints indicative of hearing loss 
until many years after service.  In fact, it is not until the 
June 2004 claim for service connection that the veteran even 
reported hearing loss or tinnitus to VA.  On his claim form, 
the veteran stated that he had never been treated for hearing 
loss or tinnitus.  The first evidence of current hearing loss 
appears in the August 2004 VA examination report, in which 
the veteran is diagnosed as having bilateral, moderate, 
noise-induced sensory hearing loss from 3000-4000 Hertz.  

While the veteran has not alleged, and the facts do not show, 
that the veteran was diagnosed with hearing loss at discharge 
from service or sensorineural hearing loss within one year 
from separation from service, service connection is not 
precluded if hearing loss or tinnitus can otherwise be linked 
to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  On 
review of the evidence, however, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
No competent medical evidence has otherwise been presented to 
show a causal nexus between in-service acoustic trauma and 
the veteran's current hearing loss.

In November 2004, a VA audiologist reviewed the veteran's 
claims file and concluded that it was not at least as likely 
as not that the veteran's bilateral hearing loss and tinnitus 
were due to or aggravated by his history of military noise 
exposure.  To support this conclusion, the audiologist noted 
that the veteran's October 1966 pre-induction examination 
report and his May 1968 induction examination report 
reflected normal, bilateral, hearing sensitivity according to 
his pure tone, air conduction thresholds.  He also noted 
that, at the August 2004 examination, the veteran reported an 
extensive history of occupational noise exposure in civilian 
life to heavy equipment, chainsaws, and industrial machinery 
from 1981 to the present.  He only wore hearing protection 
when employed as a crane mechanic and truck driver from 1993 
to 1997 and as a stamping machine operator from 1998 to 2003.  
The audiologist further cited the August 2004 audiogram, 
which showed a bilateral, noise-induced hearing loss of 50-55 
dB HL at 4000 Hertz.  The audiologist classified this as a 
relatively mild loss when considering the definition of 
normal hearing for adjudication purposes. 

The Board finds this opinion to be highly probative to the 
issue at hand.  The audiologist who both performed the August 
2004 examination and wrote the November 2004 opinion 
possesses the necessary professional training to render a 
competent medical opinion based on a physical examination and 
a review of the veteran's pertinent medical history.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran's representative believes this opinion is based on an 
inadequate examination, the Board notes the examiner only 
indicated the examination, by itself, was inadequate for the 
purpose of rendering a nexus opinion because the claims file 
had not been made available for review.  Once the claims file 
was sent to the examiner for review, he was able to offer an 
informed nexus opinion.  

The Board has determined that the veteran's service and post-
service medical records do not show evidence of hearing loss 
or tinnitus until more than twenty years after service.  
Therefore, the Board, as the finder of fact, concludes that 
the veteran's hearing loss and tinnitus were not incurred 
coincident with service.  The Board has also judged the VA 
audiologist's expert opinion and supporting rationale 
regarding whether there is a causal link between the 
veteran's military noise exposure and his current hearing 
loss to be highly probative to the issue at hand.  The Board 
has weighed the evidence and notes that there is no 
dissenting medical opinion of record.  The only opinion to 
the contrary was offered by the veteran himself.  This 
opinion is given no probative value because the veteran, as a 
layperson, is not considered competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu, supra.  The Board, as the finder of 
fact, has therefore concluded that the veteran's hearing loss 
and tinnitus were not incurred secondary to in-service noise 
exposure.  Therefore, without any such evidence linking the 
veteran's hearing loss to his reported in-service acoustic 
trauma, service connection must be denied.

In summary, the Board finds that the evidence of record does 
not show that the veteran had hearing loss in service or for 
many years thereafter.  Furthermore, the preponderance of the 
medical evidence on file does not relate the current symptoms 
to any aspect of the veteran's period of active duty.  
Service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  Here there 
is no such evidence on file.  In light of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


